IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ALLSTATE INSURANCE COMPANY _ )
as Subrogee of SHIRA HAMANN, )
Plaintiff, )
-v- ) NO. 20-CV 02349
)
DELL TECHNOLOGIES, INC., ) Honorable Martha M. Pacold
WORLDWIDE TECH SERVICES, LLC., )
and SIMPLO TECHNOLOGY COMPANY,) Magistrate Judge Jeffery Cummings
LTD. )
Defendants. )
AGREED ORDER

This cause coming before the court pursuant to an agreement between the parties to enter a
dismissal order with prejudice with the Court being duly advised in the premises;

IT IS HEREBY ORDERED:

That this complaint and all cross-claims and counterclaims are dismissed with prejudice
with each party to bear its own fees and costs pursuant to an agreed upon settlement with the Court

retaining jurisdiction to enforce the terms of settlement. Any future dates are hereby stricken.

ENTERED: 7 [3 I / 20

PUR e Theme enna amet ewe N ee Nee eae eee ROR SDODODDDODeESES

McFADDEN LAW GROUP, P.C.
180 W. Washington Street

Suite 310

Chicago, IL 60602

(312) 641-9830

ARDC No. 6229815

jpmefadden@mcfaddenlawgroup.com
